UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2100



ANGEL F. CORDERO,

                                              Plaintiff - Appellant,

          versus


RODNEY E. SLATER, Secretary of Transportation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-3019-2-18AJ, CA-99-2580-2-18AJ)


Submitted:   December 14, 2000          Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angel F. Cordero, Appellant Pro Se. John Harris Douglas, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angel F. Cordero appeals the district court’s orders and judg-

ment granting summary judgment to the Secretary of Transportation

and dismissing his employment discrimination complaint and denying

his motion for reconsideration.       We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.        See Cordero v.

Slater, Nos. CA-99-3019-2-18AJ; CA-99-2580-2-18AJ (D.S.C. July 28

& Aug. 15, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2